DETAILED ACTION
This is a non-final Office action in response to communications received on 11/15/2019 and 12/14/2021.  Claims 1-8 were selected in the response filed on 12/14/2021 in response to a restriction requirement and claims 9-20 were cancelled.  New claims 21-32 were also added.  Claims 1-8 and 21-32 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 11/15/2019 are acknowledged.
Priority or Provisional
Provisional Priority to 5/17/2017 is recognized.  
Restriction
Applicant’s selection of the group comprising claims 1-8 without traversal is acknowledged.  Accordingly, the restriction is made FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-4, 6-7 and 21-22, 24-27 & 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031).
Regarding claim 1, Shin discloses the limitations substantially as follows:
An apparatus, comprising: 
a first circuit configured to maintain a local time value (paras. [0031], [0057]: maintaining a current time in hours, minutes and seconds (i.e. local time value)), wherein the first circuit is configured to: 
determine a synchronized time value based on the local time value, wherein the synchronized time value is an expected time value of a reference clock (paras. [0033], [0057], [0078], [0097], [0111]: determining a counter value (i.e. synchronized time value) based on a synchronized current time (i.e. local time value), where the counter value is an expected time value derived using the reference time/clock); 
generate a first encryption key by calculating a key derivation function based on the synchronized time value (paras. [0036], [0043], [0058]: generating an encryption key using a key derivation or hash function based on the counter value);
encrypt a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit (paras. [0041], [0045], [0070], Fig. 8: encrypting the packet using the encryption key, where the encrypted packet is transmitted to a processor of the apparatus for decrypting data (i.e. second circuit)); and 
Shin does not explicitly disclose the remaining limitations of claim 1 as follows:
			having a local clock 
provide the synchronized time value for inclusion in the packet.
However, in the same field of endeavor, Fischer discloses the remaining limitations of claim 1 as follows:
a first circuit having a local clock configured to maintain a local time value (paras. [0387], [0403]-[0406]: Timing synchronization circuit of Home Gateway having a local clock for maintaining a local timestamps) wherein the first circuit is configured to: 
determine a synchronized time value (paras. [0387], [0403]-[0406]: determine sequence numbers and an adjusted grant timestamp of a reference counter/timer for a reference clock)
	provide the synchronized time value for inclusion in the packet (paras. [0387], [0403]-[0406], Fig. 73:  provide the sequence number and adjusted grant timestamp (i.e. synchronized time values) in the Timestamp Report of the time synchronization frame packets)
Fischer is combinable with Shin because both are from the same field of synchronizing clocks using time information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’s method of including the synchronized time value in the packet with the system of Shin in order to increase the security of the system by making it difficult for an unauthorized person to obtain the time value by ensuring that the time value is not transmitted by itself or in an unencrypted form.

	Regarding claim 2, Shin and Fischer disclose the limitations of claim 1.

	The apparatus of claim 1, further comprising: 
		a first network node coupled to the first circuit, wherein the first network node is configured to: 
	communicate the packet to a second network node coupled to the second circuit (Shin, paras. [0041], [0045], [0070], Fig. 8: transmit the packet to a second processor (i.e. second circuit) of (i.e. coupled to) the apparatus for decrypting the data (i.e. second network node)); and 
	include the synchronized time value in the packet as a packet identifier usable by the second circuit to validate the packet (Fischer, paras. [0387], [0403]-[0406], Fig. 73: provide the sequence number and adjusted grant timestamp (i.e. synchronized time values) in the Timestamp Report of the time synchronization frame packets, where the sequence number identifies the packet as valid and is used by the time synchronization circuit of the HPNA-POTS converter (i.e. by the second circuit) to validate the packet or discard it).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’s method of including the synchronized time value in the packet as a packet identifier with the system of Shin in order to enable the system to identify and discard duplicate frames with the same packet identifier.


Shin discloses the limitations of claims 3 and 19 as follows:
	wherein the first circuit is configured to: 
generate a second encryption key for the first network node by calculating a key derivation function based on the synchronized time value (paras. [0056], [0088]: generating a second encryption key for the apparatus 100 at a second point in time by calculating a key derivation function based on the counter value for that second point in time); and 
provide the second encryption key to the first network node, wherein the first network node is configured to encrypt of a payload of the packet using the second encryption key (paras. [0041], [0045], [0070], Fig. 8: the second encryption key is obtained/provided to the apparatus 100 for encrypting the packet using the second encryption key).

	Regarding claims 4, 22 and 31, Shin and Fischer disclose the limitations of the apparatus of claim 1, the computer readable medium of claim 21 and the method of claim 26.
Shin discloses the limitations of claims 4, 22 and 31 as follows:
	wherein calculating the key derivation function includes encrypting the synchronized time value using another encryption key that has a longer validity period than a validity period of the first encryption key (Shin, paras. [0035]-[0037], [0056]: calculating the key derivation or hash function includes applying a hash algorithm or key derivation algorithm (i.e. using another encryption key), which is valid and used for all key derivations (i.e. thus being valid longer than the first encryption key which can expire in 10 seconds).

	Regarding claims 6, 24 and 32, Shin and Fischer disclose the limitations of the apparatus of claims 1 and 4, the computer readable medium of claims 21-22 and the method of claim 26.
Shin discloses the limitations of claims 6, 24 and 32 as follows:
	wherein calculating the key derivation function includes: 
		generating a random value using a random number generator (paras. [0043]: generating a random number as an additional parameter); and 
	encrypting the synchronized time value and the random value using the other encryption key to generate the first encryption key (paras. [0035]-[0037], [0043]: encrypting the counter and random value using the key derivation or hash function (i.e. other encryption key) to generate the first encryption key). 

	Regarding claim 7, Shin and Fischer disclose the limitations of claims 1, 4 and 6.
Shin discloses the limitations of claim 7 as follows:
The apparatus of claim 6, wherein the first circuit is configured to: 
	determine, based on the local clock, that the first encryption key has expired (Shin, paras. [0056], [0078], [0080], [0107]: determine, based on the current time, that the first encryption key for the current time has expired because the counter value generated does not match the type of the first encryption key); 
	in response to the first encryption key expiring, generate a subsequent encryption key using the other encryption key to encrypt another synchronized time value and the random value (Shin, paras. [0035]-[0037], [0043], [0058], [0080], [0082], [0097]: in response to determining that the encryption key does not match/expiring, generate a second/another encryption key (i.e. a subsequent encryption key) using the key derivation or hash algorithm (i.e. the other encryption key) to encrypt a compensated counter value (i.e. another synchronized time value) and the random value)); and 
	encrypt a portion of another packet using the subsequent encryption key, wherein the portion of the other packet is to be communicated to the second circuit (paras. [0041], [0045], [0070], Fig. 8: encrypting the packet using the encryption key, where the encrypted packet is transmitted to a processor of the apparatus for decrypting data (i.e. second circuit)) . 

	Regarding claim 21, Shin discloses the limitations substantially as follows:
A non-transitory computer readable medium having program instructions stored therein that are executable by an apparatus to cause the apparatus to perform operations comprising: 
	maintaining, by a first circuit of the apparatus, a local time value (paras. [0031], [0057]: maintaining a current time in hours, minutes and seconds (i.e. local time value)); 
determine a synchronized time value based on the local time value, wherein the synchronized time value is an expected time value of a reference clock (paras. [0033], [0057], [0078], [0097], [0111]: determining a counter value (i.e. synchronized time value) based on a synchronized current time (i.e. local time value), where the counter value is an expected time value derived using the reference time/clock); 
generate a first encryption key by calculating a key derivation function based on the synchronized time value (paras. [0036], [0043], [0058]: generating an encryption key using a key derivation or hash function based on the counter value);
encrypt a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit (paras. [0041], [0045], [0070], Fig. 8: encrypting the packet using the encryption key, where the encrypted packet is transmitted to a processor of the apparatus for decrypting data (i.e. second circuit)); and 
Shin does not explicitly disclose the remaining limitations of claim 21:
maintaining in a local clock 
provide the synchronized time value for inclusion in the packet.
However, in the same field of endeavor, Fischer discloses the remaining limitations of claim 21 as follows:
maintaining, by a first circuit of the apparatus, a local time value in a local clock (paras. [0387], [0403]-[0406]: Timing synchronization circuit of Home Gateway having a local clock for maintaining a local timestamps) wherein the first circuit is configured to: 
determine a synchronized time value (paras. [0387], [0403]-[0406]: determine sequence numbers and an adjusted grant timestamp of a reference counter/timer for a reference clock)
	provide the synchronized time value for inclusion in the packet (paras. [0387], [0403]-[0406], Fig. 73:  provide the sequence number and adjusted grant timestamp (i.e. synchronized time values) in the Timestamp Report of the time synchronization frame packets)
Fischer is combinable with Shin because both are from the same field of synchronizing clocks using time information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’s method of including the synchronized time value in the packet with the system of Shin in order to increase the security of the system by making it difficult for an unauthorized person to obtain the time value by ensuring that the time value is not transmitted by itself or in an unencrypted form.

	Regarding claims 25 and 27, Shin and Fischer discloses the limitations of the computer readable medium of claim 21 and the method of claim 26.
Shin and Fischer discloses the limitations of claims 25 and 27 as follows:
	communicating, by a first network node coupled to the first circuit, the packet to a second network node coupled to the second circuit (Shin, paras. [0041], [0045], [0070], Fig. 8: transmit the packet to a second processor (i.e. second circuit) of (i.e. coupled to) the apparatus for decrypting the data (i.e. second network node)); and 
	including, by the first network node, the synchronized time value in the packet as a packet identifier usable by the second circuit to validate the packet (Fischer, paras. [0387], [0403]-[0406], Fig. 73: provide the sequence number and adjusted grant timestamp (i.e. synchronized time values) in the Timestamp Report of the time synchronization frame packets, where the sequence number identifies the packet as valid and is used by the time synchronization circuit of the HPNA-POTS converter (i.e. by the second circuit) to validate the packet or discard it).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’ method of including the synchronized time value in the packet as a packet identifier with the system of Shin in order to enable the system to identify and discard duplicate frames with the same packet identifier.

	Regarding claim 26, Shin discloses the limitations substantially as follows:
A method, comprising: 
	maintaining, by a local clock of a first circuit, a local time value (paras. [0031], [0057]: maintaining a current time in hours, minutes and seconds (i.e. local time value)); 
	determining, by the first circuit, a synchronized time value based on the local time value, wherein the synchronized time value is an expected time value of a reference clock (paras. [0033], [0057], [0078], [0097], [0111]: determining a counter value (i.e. synchronized time value) based on a synchronized current time (i.e. local time value), where the counter value is an expected time value derived using the reference time/clock); 
	generating, by the first circuit, a first encryption key by calculating a key derivation function based on the synchronized time value (paras. [0036], [0043], [0058]: generating an encryption key using a key derivation or hash function based on the counter value); 
	encrypting, by the first circuit, a portion of a packet using the first encryption key, wherein the portion of the packet is to be communicated to a second circuit(paras. [0041], [0045], [0070], Fig. 8: encrypting the packet using the encryption key, where the encrypted packet is transmitted to a processor of the apparatus for decrypting data (i.e. second circuit)); and 
Shin does not explicitly disclose the remaining limitations of claim 26 as follows:
		maintaining by a local clock 
providing, by the first circuit, the synchronized time value for inclusion in the packet.
However, in the same field of endeavor, Fischer discloses the remaining limitations of claim 26 as follows:
maintaining, by a local clock of a first circuit, a local time value (paras. [0387], [0403]-[0406]: Timing synchronization circuit of Home Gateway having a local clock for maintaining a local timestamps) wherein the first circuit is configured to: 
determine a synchronized time value (paras. [0387], [0403]-[0406]: determine sequence numbers and an adjusted grant timestamp of a reference counter/timer for a reference clock)
	providing, by the first circuit, the synchronized time value for inclusion in the packet (paras. [0387], [0403]-[0406], Fig. 73:  provide the sequence number and adjusted grant timestamp (i.e. synchronized time values) in the Timestamp Report of the time synchronization frame packets)
Fischer is combinable with Shin because both are from the same field of synchronizing clocks using time information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’s method of including the synchronized time value in the packet with the system of Shin in order to increase the security of the system by making it difficult for an unauthorized person to obtain the time value by ensuring that the time value is not transmitted by itself or in an unencrypted form.

	Regarding claim 30, Shin and Fischer discloses the limitations of claim 26.
Fischer discloses the limitations of claim 30 as follows:
	The method of claim 26, wherein the reference clock is monotonic (para. [0387]: stratum reference clock) (note: stratum device connected to atomic clock).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fischer’s stratum reference clock with the system of Shin in order to ensure that the reference time is highly accurate.

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claims 1 and 21, further in view of Moon (US 2018/0198766).
	Regarding claims 5 and 23, Shin and Fischer disclose the limitations of the apparatus of claims 1 and 4 and the computer readable medium of claims 21 and 22.
Neither Shin or Fischer discloses the limitations of claims 5 and 23 as follows:
	wherein the first circuit is configured to receive the other encryption key from a source that is external to the first circuit.
However, in the same field of endeavor, Moon discloses the limitations of claims 5 and 23 as follows:
	wherein the first circuit is configured to receive the other encryption key from a source that is external to the first circuit (paras. [0067], [0074], [0075], [0094], [0163]-[0164], [0180]: first device receives the key derivation function from a second or third device external to the first device).
Moon is combinable with Shin and Fisher because all three are from the same field of endeavor of improving the manner in which packets are transmitted between devices.  It would have been obvious to one or ordinary skill in the art at the time of the invention to integrate Moon’s method of receiving the key derivation function from an external device with the system of Shin and Fisher in order to save system resources by not having to download and store the other encryption key until it is needed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claim 1, further in view of Lambert (US 9,264,404).
	Regarding claim 8, Shin and Fischer disclose the limitations of claim 1.
Shin and Fischer discloses the limitations of claim 8 as follows:
	The apparatus of claim 1, wherein the first circuit is configured to: 
	receive, from a third circuit, another packet having a synchronized time value included by the third circuit (Fischer, paras. [0387], [0403]-[0406], Fig. 73: receive from the time synchronization circuit of the headend equipment (i.e. third circuit) synchronization packets with master timestamps (i.e. synchronized time values) included by the time synchronization circuit of the headend equipment);
	derive a key based on the synchronized time value (Shin, paras. [0058], [0063], [0064]: generating an decryption key based on the counter value);
	use the derived key to decrypt the encrypted portion of the other packet (Shin, paras. [0058], [0063], [0064]: using the decryption key to decrypt the encrypted packets).
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.
Neither Shin or Fischer explicitly discloses the remaining limitations of claim 8:
	 receive an encrypted portion of another packet having a synchronized time value
	derive based on the included synchronized time value; and 
	use the derived key to decrypt the encrypted portion of the other packet.
However, in the same field of endeavor, Lambert discloses the remaining limitations of claim 8 as follows:
	receive an encrypted portion of another packet having a synchronized time value (col. 6, ll. 25-39: receive encrypted packet with a timestamp generated based on a synchronized clock (i.e. synchronized time value); 
	derive based on the included synchronized time value (col. 6, ll. 25-39; col. 7, ll. 1-14: generating security key based on having included the timestamp in the packet); and 
	use the derived key to decrypt the encrypted portion of the other packet (col. 6, ll. 25-39; col. 7, ll. 1-14: para discussing Fig. 6: using the security key to decrypt the encrypted packets).
Lambert is combinable with Shin and Fischer because all three are in the same field of endeavor of synchronizing time codes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Lambert’s method of using the security key to decrypt the encrypted packets in response to including the timestamp in the packet with the system of Shin and Fischer in order to increase the security of the system by ensuring that only packets with authenticated timestamp information are decrypted and processed.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2010/0098249) in view of Fischer (US 7,000,031), as applied to claim 26, further in view of Miyake (US 2016/0371481).

Shin and Fischer do not explicitly disclose the limitations of claim 28 as follows:
	The method of claim 27, wherein the first network node is an electronic control unit (ECU) configured to control a system of a vehicle.
However, in the same field of endeavor, Miyake discloses the limitations of claim 28 as follows:
	The method of claim 27, wherein the first network node is an electronic control unit (ECU) configured to control a system of a vehicle (paras. [0040]: ECU (i.e. first node) controls vehicle communication with an authentication server using time of clock).
Miyake is combinable with Shin and Fischer because all three are in the same field of endeavor of synchronizing time codes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Miyake’s ECU as a network node for controlling the system of a vehicle with the system of Shin and Fischer in order to extend the method of synchronization of Shin to controlling vehicles.  

Conclusion
For the above-stated reasons, claims 1-8 and 21-32 are rejected.
Prior art considered but not relied upon includes:
1) Wentz (US 20150207795 A1) discloses key device and controlled access devices are initialized/paired together using clock synchronization.  The synchronization involves the key device sending to the access device a random 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438